Citation Nr: 1502450	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  05-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for depression.  

6.  Entitlement to service connection for a heart disorder.  



REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Board denied the claims of entitlement to service connection for Type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities and remanded the claims of entitlement to service connection for depression and for a heart disorder.  

Thereafter, the Veteran appealed to the Court of Appeals to Veteran's claims.  In April 2012 the Court vacated the Board's decision and returned the issues of entitlement to service connection for Type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities to the Board for additional development pursuant to a Joint Motion for Remand.  The parties to the Joint Motion for Remand noted that the issues of entitlement to service connection for depression and a heart disorder were not before the Court.  However, because the Board had previously remanded those issues, they remained in appellate status.  

In an October 2012 decision, the Board remanded the claims of entitlement to service connection for Type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities for development consistent with the Joint Motion for Remand.  The Board remanded the claims of entitlement to service connection for depression and for a heart disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

Following additional development and the issuance of a supplemental statement of the case in August 2014, the Veteran's representative submitted a statement and indicated that the Veteran desired to testify at a Travel Board hearing at the Waco VARO.  

To date, no hearing has been held nor has the Veteran's request for a hearing been withdrawn.  Consequently, to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Waco VARO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




